Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-17-00049-CR

                                  Michael CASTILLA,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 437th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR11902
                      Honorable Lori I. Valenzuela, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED January 17, 2018.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice